DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety interlock in claims 2-4 and the real-time dose deposition sensing embedded within the balloon in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The word “lease” should be --least-- in paragraphs 0008, 0010, and 0032.
 The phrase “with end” should be --within-- in paragraph 0035.
The phrase “the electron beam can be rapidly steered so that different target segments are success of the successively bombarded with electron so that the electron beam” in paragraph 0047 requires clarification.
The word “intersex” should be --intersects-- in paragraph 0047. 
The word “poitioned” should be --positioned-- in paragraph 0055.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: “a treatment head” should read --the treatment head-- on page 23, lines 3-4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fishman (US20180015303A1).
Regarding claim 1, Fishman discloses a balloon applicator for directional intraoperative radiation therapy including a treatment head (Paragraph [0008] "an inflatable balloon member is disposed to enclose at least a distal end of the treatment head from which the therapeutic radiation originates."), comprising a connecting sleeve for attachment to the treatment head (Figure 3, collar "305", treatment head "224"), the connecting sleeve having proximal and distal ends, the proximal end having an open end for receiving the treatment head (See figure 3), the distal end comprising an inflatable balloon contactor (Figure 3, balloon "306") for engaging patient tissue (Figure 5) during intraoperative radiation therapy; at least one fluid port for supplying and removing inflating fluid to the inflatable balloon contactor (Figure 3, ports "312a" and "312b").

    PNG
    media_image1.png
    368
    639
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    609
    427
    media_image2.png
    Greyscale

Regarding claim 9, Fishman discloses at least one inflating fluid supply port and at least one inflating fluid removal port (Figure 3, ports "312a" and "312b", see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) as applied to claim 1 above, and further in view of Roeder (US20110105822A1).  Fishman does not disclose a safety interlock determining the presence of the balloon on the treatment head. Roeder discloses a balloon catheter and X-ray applicator that “in order to ensure high operational safety, the arrangement of X-ray applicator 803 and probe protection apparatus 835 shown in FIG. 8 comprises an interlock system 880” in paragraph [0090]. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fishman, with a safety interlock for the balloon attachment as taught by Roeder, since such a modification would provide the predictable results of adding an additional level of patient safety without impacting the performance of Fishman’s device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) and Roeder (US20110105822A1) as applied to claims 1 and 2 above, and further in view of Hannibal (US20190103869A1).  Roeder discloses the safety interlock uses optical sensors to ensure mechanical connection but fails to disclose a protrusion for activating a mechanical switch. Hannibal teaches it is known to use a mechanical switch with a protrusion as a safety interlock in radiation therapy (Abstract "The mechanical switch enables a first signal when closed or actuated that indicates that the mechanical switch is in an active state", Figure 2, button “210”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fishman and Roeder, with a mechanical switch safety interlock as taught by Hannibal, since such a modification would provide the predictable results of an obvious to try variation of a safety interlock.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) and Roeder (US20110105822A1) as applied to claims 1 and 2 above, and further in view of Romo (US20160184032A1).  Roeder discloses that the safety interlock uses optical sensors to ensure mechanical connection but fails to disclose an RFID safety interlock. Romo discloses using RFID sensors to ensure items are properly docked in paragraph [0136]. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fishman and Roeder, with a RFID sensor safety interlock as taught by Romo, since such a modification would provide the predictable results of an obvious to try variation of a safety interlock.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) as applied to claim 1 above, and further in view of Isham (US20120259197A1).  Fishman discloses using fiducial markers to track patient motion but not to determine balloon location. Isham discloses "The balloon has a radiation sensor positioned within the groove and a plurality of fiducial markers positioned on a surface of the balloon" in the Abstract to determine the location of the balloon within the patient’s body. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fishman, with fiducial markers on the surface of the balloon as taught by Isham, since such a modification would provide the predictable results of being able to track the location of the balloon in relation to the patient, especially if the patient already has implanted fiducial markers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) as applied to claim 1 above, and further in view of Sutton (US20110257459A1).  Fishman does not disclose an alignment tab for aligning the balloon applicator to the treatment head. Sutton discloses a brachytherapy device that has multiple stacked components that use protrusions or grooves as alignment features to ensure the stacked components are aligned in a fixed orientation in paragraph [0057]. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fishman, with an alignment tab to ensure the balloon applicator is installed correctly on the treatment head as taught by Sutton, since such a modification would provide the predictable results of a simple modification which would not interfere with the performance of the Fishman disclosure.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) as applied to claim 1 above, and further in view of Lubock (US20090209805A1). 
Regarding claim 7, Fishman does not disclose not explicitly disclose a flange at the proximal end of the sleeve. Lubock teaches an implantable radiation therapy balloon with a flange or cuff on the proximal end of the shaft to seal the passageway to the body cavity by placing the flange against the patient’s skin in paragraph [0063] and Figure 5A. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fishman, with the flange at the proximal end of the sleeve to seal off the insertion point as taught by Lubock, since such a modification would provide the predictable results of a simple modification which would not interfere with the performance of the Fishman disclosure and would improve patient safety.  

    PNG
    media_image3.png
    163
    282
    media_image3.png
    Greyscale

Regarding claim 8, Lubbock further discloses the flange comprises an adhesive for securing the flange to the patient (Paragraph [0063] “Alternatively, as shown in FIG. 5A, the device 10 can include a sealing member 62 formed of a flange or cuff having an adhesive distal face and located toward the proximal end of the elongate shaft 12. The sealing member 62 preferably is configured to form a seal in the passageway 64 leading to the body cavity by adhering to a patient's skin.”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) in view of Smith (US20080009659A1).  Fishman discloses a system for conducting intraoperative radiation therapy (Claim 1 “A robotic system for intraoperative radiation therapy”), comprising a robotic system for intraoperative radiation therapy comprising a robotic arm secured at a first end to a base, a treatment head disposed on a second end of the robotic arm distal to the base (Figure 2, treatment head “224”), the treatment head comprising at least one X-ray generation component configured to facilitate generation of therapeutic radiation in the X-ray wavelength range (Paragraph [0022] “The solution to this problem is robotic IORT in which the X-ray source is disposed on a robotic arm.”, Paragraph [0030] “The X-ray tube 101 is advantageously selected to be an isotropic source for x-ray photon particles to perform IORT of a tumor bed.”) and at lease one X-ray beam forming component for emitting X-rays (Claim 1, “X-ray component configured to facilitate generation of therapeutic radiation in the X-ray wavelength range”); a balloon applicator for intraoperative radiation therapy including a treatment head (Paragraph [0008] "an inflatable balloon member is disposed to enclose at least a distal end of the treatment head from which the therapeutic radiation originates."), comprising a connecting sleeve for attachment to the treatment head (Figure 3, collar "305", treatment head "224"), the connecting sleeve having proximal and distal ends, the proximal end having an open end for receiving the treatment head, the distal end comprising an inflatable balloon contactor for engaging patient tissue during intraoperative radiation therapy (See figure 3, above), and at least one fluid port for supplying and removing inflating fluid to the inflatable balloon contactor (Figure 3, ports "312a" and "312b"); the sleeve of the balloon applicator being dimensioned to receive the treatment head such that the X-ray beam forming component is positioned in the inflatable balloon contactor (See figure 3, above).

    PNG
    media_image4.png
    595
    420
    media_image4.png
    Greyscale

Fishman does not explicitly disclose emitting X-rays in a direction selected from a plurality of possible directions in three dimensions. Smith discloses an x-ray apparatus that uses a balloon to apply an x-ray flux to an interior surface of a body cavity, where in the x-ray source may be selectively shielded to control the spatial distribution of the x-rays in Column 5, lines 23-25. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fishman, with shielding to control the spatial distribution of the x-rays as taught by Smith, since such a modification would provide the predictable results of a simple modification which would not interfere with the performance of the Fishman disclosure. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) in view of Smith (US20080009659A1). Fishman discloses a method for conducting intraoperative radiation therapy (Claim 12), comprising the steps of providing a robotic system for intraoperative radiation therapy comprising a robotic arm secured at a first end to a base, a treatment head disposed on a second end of the robotic arm distal to the base (Figure 2, treatment head “224”, see figure above), the treatment head comprising at least one X-ray generation component configured to facilitate generation of therapeutic radiation in the X-ray wavelength range (Paragraph [0022] “The solution to this problem is robotic IORT in which the X-ray source is disposed on a robotic arm.”, Paragraph [0030] “The X-ray tube 101 is advantageously selected to be an isotropic source for x-ray photon particles to perform IORT of a tumor bed.”) and at least one X-ray beam forming component for emitting X-rays (Claim 1, “X-ray component configured to facilitate generation of therapeutic radiation in the X-ray wavelength range”); placing into a target location in a patient's body a balloon applicator for intraoperative radiation therapy (Paragraph [0008] "an inflatable balloon member is disposed to enclose at least a distal end of the treatment head from which the therapeutic radiation originates."), the balloon applicator comprising a connecting sleeve for attachment to the treatment head (Figure 3, collar "305", treatment head "224"), the connecting sleeve having proximal and distal ends, the proximal end having an open end for receiving the treatment head, the distal end comprising an inflatable balloon contactor for engaging patient tissue during intraoperative radiation therapy (See figure 3, above), and at least one fluid port for supplying and removing inflating fluid to the inflatable balloon contactor (Figure 3, ports "312a" and "312b"); placing the treatment head into the connecting sleeve such that the X-ray beam forming component is positioned within the balloon contactor (See figure 3, above); supplying inflating fluid to the balloon contactor to inflate the balloon contactor and contact patient tissue including target tissue (Paragraph [0052] “the IORT treatment balloon is inflated at 412 to a predetermined pressure using the saline solution.” Figure 5, see above); forming an X-ray beam with the X-ray generation component and the X-ray beam forming component, the X-ray beam forming component directing an X-ray beam through the balloon contactor to the target tissue (Paragraph [0053] “Once satisfied that the balloon is properly inflated and that the radiation source is in a satisfactory position, the radiation source can be activated at 416 for a predetermined period of time.”).
Fishman does not explicitly disclose emitting X-rays in a direction selected from a plurality of possible directions in three dimensions. Smith discloses an x-ray apparatus that uses a balloon to apply an x-ray flux to an interior surface of a body cavity, where in the x-ray source may be selectively shielded to control the spatial distribution of the x-rays in Column 5, lines 23-25. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Fishman, with shielding to control the spatial distribution of the x-rays as taught by Smith, since such a modification would provide the predictable results of a simple modification which would not interfere with the performance of the Fishman disclosure.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US20180015303A1) and Smith (US20080009659A1) as applied to claim 11 above, and further in view of Stubbs (US20050101824A1). Neither Fishman or Smith disclose real-time dose deposition sensing embedded within the balloon. Stubbs teaches it is known “In addition, sensor 26 (or sensors 26) can be positioned on expandable surface member 28 as shown in FIG. 2. A person of skill in the art will appreciate that positioning sensor 26 on the expandable surface member could include positioning on the inner or outer surface of expandable surface member 28, as well as, positioning the sensor within the wall of expandable surface member 28. In one embodiment, the treatment feedback sensor positioned on the expandable surface member can sense radiation ("radiation sensor"). A radiation sensor may be preferable for providing an accurate view of the strength of the radiation as it leaves the device.” in paragraphs [0024-0025]. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Fishman and Smith, with dose deposition sensors embedded in the balloon as taught by Stubbs, since such a modification would provide the predictable results of a simple modification which would not interfere with the performance of the Fishman disclosure and would allow the monitoring the radiation dose to the patient to ensure appropriate treatment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791